Citation Nr: 1806957	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a vision condition, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a disability manifested by dizzy spells and vertigo, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active duty service from August 1988 to July 1995 and from June 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston Massachusetts.

In April 2017, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  At that time, the Veteran withdrew his appeal with respect to the issue of entitlement to a separate evaluation for insomnia or sleep disturbance.  Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative on the record.  38 C.F.R. § 20.204.  Therefore, the issue is withdrawn and is no longer in appellate status.

The claims file is in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran is not currently diagnosed with a vision disorder.

2.  The competent evidence shows that the Veteran's dizzy spells and vertigo are residual subjective symptoms of the Veteran's service-connected TBI and do not manifest as a result of a separate and distinct disease, injury, or disability.

CONCLUSIONS OF LAW

1.  The Veteran does not have a current, chronic vision disorder that was incurred in or aggravated by active service.   38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The Veteran does not have a current, chronic disability manifested by dizzy spells and vertigo separate and apart from service-connected TBI that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2014 of the information and evidence needed to substantiate and complete a claim.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the April 2017 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his attorney to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  In order to warrant service connection, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, the Veteran does not contend, and the competent evidence does not demonstrate, that he has a current chronic vision disorder.  At his hearing in April 2017, the Veteran testified that did not have any issues with his vision but that he twice had problems distinguishing between different shades of the color red and electrical sparks while in the National Guard.  

The post-service medical records are absent any complaints of or treatment for any vision problems.  Thus, the medical evidence fails to show that the Veteran currently suffers from a current chronic vision disability.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In the absence of competent evidence that a current chronic vision disability exists and that such disability was caused by or aggravated by the Veteran's active duty service or service-connected disability, the criteria for establishing service connection for a vision disability have not been established.  38 C.F.R. §§ 3.303, 3.310. 
  
The Veteran testified in April 2017 that he had dizzy spells every day which lasted two to three minutes.  In September 2012, the Veteran reported that since his Humvee accident in June 2006, he had experienced dizzy spells.  In January 2014, the Veteran underwent VA Traumatic Brain Injury (TBI) examination.  The examiner noted that the Veteran's complaints of dizziness/vertigo were subjective symptoms attributable to a TBI.

The Board acknowledges the Veteran's assertions that he has experienced dizzy spells and vertigo.  However, the alleged disorder is actually reported symptomatology attributable to a TBI.  Without a separate recognized disease entity, VA is not authorized to award compensation for reported symptomatology.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a particular injury or disease resulting in disability..."); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)  

In the absence of competent evidence which suggests that the Veteran's symptoms of dizzy spells and vertigo constitute a chronic disability separate and apart from his service-connected TBI, the Board has no basis on which to consider the Veteran's complaints of dizzy spells and vertigo as more than a medical finding or symptom attributable to his TBI.  

The Board has considered the Veteran's own opinion that his symptoms of dizziness/vertigo are current chronic disabilities.  In this case, the Board does not find him competent to provide an opinion regarding either etiology of his dizzy spells and vertigo as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C. 5107(b) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a vision condition, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a disability manifested by dizzy spells and vertigo, to include as secondary to service-connected disability, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


